t c summary opinion united_states tax_court james a and corlis l perry petitioners v commissioner of internal revenue respondent docket no 4321-01s filed date james a perry pro_se emile l hebert iii for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in petitioners’ federal_income_tax after concessions by both parties this court must decide whether petitioner james a perry petitioner was engaged in an activity as a tutor for profit whether petitioner was engaged in an activity as an editor for profit and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioners resided in new orleans louisiana at the time they filed their petition petitioners timely filed their joint federal_income_tax return attached to the return were forms w-2 wage and tax statement issued to petitioner one form_w-2 issued to petitioner from black collegiate services inc collegiate services reported wages tips other compensation of dollar_figure and federal_income_tax withheld of dollar_figure another form_w-2 issued to petitioner from southern baptist convention william carey college carey college reported wages tips other compensation of dollar_figure and federal_income_tax withheld of dollar_figure all amounts are rounded both of the amounts reported as wages on these forms w-2 issued to petitioner were reported as gross_receipts on the schedules c profit or loss from business discussed below on one schedule c petitioner was listed as the alleged notary and text editor editor schedule c on this schedule c petitioner reported gross_receipts of dollar_figure and claimed total deductions as follows car and truck depreciation mortgage interest legal and professional services office repairs and maintenance supplies taxes and licenses travel utilities total deductions big_number big_number big_number big_number dollar_figure the dollar_figure of gross_receipts reported on this schedule c consisted solely of the_amount_of_wages reported on the form_w-2 issued by collegiate services on another schedule c petitioner was listed as an adjunct faculty tutor tutor schedule c on this schedule c petitioner reported gross_receipts of dollar_figure and claimed depreciation and supplies expense deductions of dollar_figure and dollar_figure respectively the dollar_figure of gross_receipts reported on this schedule c consisted solely of the_amount_of_wages reported on the form_w-2 issued by carey college respondent disregarded petitioner’s activities as not engaged in for profit and disallowed the claimed schedule c deductions although there are several legal theories under which petitioner’s deductions could be questioned the court has addressed the issue as couched by respondent and decided it on that basis sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses sec_262 sec_183 disallows any deduction attributable to activities not engaged in for profit except as provided under sec_183 sec_183 allows those deductions which otherwise are allowable regardless of profit objective sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the basic standard for determining whether an expense is deductible under sec_162 and sec_212 and thus not subject_to the limitations of sec_183 is the following a taxpayer must show that he or she engaged in or carried on the activity with an actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir while a taxpayer need not have a reasonable expectation of profit the facts and circumstances must demonstrate that he or she entered into the activity or continued the activity with the actual and honest objective of making a profit 88_tc_464 dreicer v commissioner supra pincite the taxpayer’s objective to make a profit must be analyzed by looking at all the surrounding facts dreicer v commissioner supra pincite these facts are given greater weight than the taxpayer’s mere statement of intent id the regulations provide a nonexclusive list of relevant factors which should be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs these factors are not applicable or appropriate in every case 86_tc_360 the facts and circumstances of the case in issue remain the primary test id in determining whether petitioner was engaged as a tutor and as an editor with the requisite intent to make a profit all of the facts and circumstances of his situation must be taken into account 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs no single factor is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 sec_1_183-2 income_tax regs petitioner generally bears the burden_of_proof with respect to this determination rule a golanty v commissioner supra pincite mccarthy v commissioner tcmemo_2000_135 petitioner does not argue the applicability of sec_7491 and the record reflects that sec_7491 does not apply petitioner contends that he was engaged for profit as both a tutor and an editor petitioner’s deductions with respect to each of the alleged activities consisted of unsubstantiated and unwarranted deductions and personal expenses for example petitioner used the schedules c to claim inflated deductions for expenses such as mortgage interest on petitioners’ personal_residence petitioner actually paid dollar_figure in interest on his home mortgage on schedule a petitioner admittedly claimed a deduction of dollar_figure for home mortgage interest on the editor schedule c petitioner admittedly deducted another dollar_figure for home mortgage interest these unwarranted deductions amount to a deduction for home mortgage interest of dollar_figure more than petitioner was entitled to deduct petitioner also deducted car and truck expenses of dollar_figure on the editor schedule c which related to three personal vehicles used by petitioner to commute to his job with collegiate services in addition petitioner deducted a payment to repair one of his personal automobiles thus petitioner’s use of the schedules c allowed him to claim deductions for many nondeductible personal expenses and greater deductions than were otherwise allowable with respect to petitioner’s purported schedule c activities petitioner has not proved that he was engaged in either activity with a profit objective petitioner did not carry on either activity in a businesslike fashion with respect to both activities petitioner had no books records or business plans petitioner’s gross_income for his tutor schedule c and his editor schedule c consisted solely of wages he received in his capacity as an employee of collegiate services and carey college respectively petitioner had no gross_receipts with respect to either activity petitioner deducted personal expenses nondeductible under sec_262 on his schedules c petitioner claimed unwarranted deductions for home mortgage interest upon a review of the facts in the record we conclude that petitioner did not engage in activities as a tutor and as an editor with an actual and honest objective of making a profit we hold that under sec_183 petitioner is not entitled to the claimed schedules c deductions in issue and we sustain respondent’s determinations sec_6662 imposes a penalty in an amount equal to percent of the portion of any underpayment_of_tax attributable to causes specified in subsection b subsection b of sec_6662 provides that among the causes justifying imposition of the penalty is any substantial_understatement of tax an understatement is equal to the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return sec_6662 in the case of an individual an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed in the return or in a statement attached thereto and there existed a reasonable basis for the taxpayer's treatment of the item sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion sec_6664 in general the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1 b income_tax regs the crucial factor is the extent of the taxpayer’s effort to assess the proper tax_liability id respondent has met his burden of production and petitioners bear the burden of proving that the reasonable_cause exception is applicable sec_7491 rule a 116_tc_438 116_tc_63 petitioners have offered no discussion or argument with respect to this issue based on the facts before us we conclude that petitioners had no reasonable_cause for treating the alleged tutor activity and the alleged editor activity as activities engaged in for a profit petitioner claimed unwarranted deductions accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 to the extent that we have not addressed any of the parties’ arguments we have considered them and conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
